FILE COPY




                                           M A N D A T E

TO THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on December 2, 2020, the cause
upon appeal to revise or reverse your judgment between

     IN THE MATTER OF THE                                               Appellant,
GUARDIANSHIP OF JANET CHURCH, AN
    INCAPACITATED PERSON,

No. 08-20-00047-CV                     and

                        ,                                               Appellee,

was determined; and therein our said Court made its order in these words:

        The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order that Appellant pay all costs of this appeal, for which let execution issue. This decision

shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this March 12, 2021.

                                                   Elizabeth G. Flores, Clerk




Trial Court No. 18-0190-CP4